Case 1:20-cv-00078-PAE Document 73 Filed 06/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TALON PROFESSIONAL SERVICES, LLC,

Plaintiff, 20 Civ. 78 (PAE)
-Vy-
ORDER
CENTERLIGHT HEALTH SYSTEM INC.,
SQUILLION SYSTEMS LLC, OKAYA INC.,
JOHN DOES 1-10, AND ABC CORPS. A-J

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The firm of Chugh, LLP and attorney Prema Roddam (together “Chugh”)
have moved to withdraw as counsel of record on behalf of defendant Okaya, Inc. (“Okaya’’).
Dkt. 72. However, “a layperson may not represent a separate legal entity such as a corporation.”
Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007). Defendant Okaya, as a
corporation, cannot continue to defend this lawsuit unless it finds new counsel.

The Court, therefore, will give Okaya three weeks, until June 30, 2021, to retain a new
attorney and for that attorney to formaily appear on its behalf. It will also hold in abeyance, until
June 30, 2021, Chugh’s motion to withdraw. The Court expects to grant that motion after
June 30, 2021, and wili do so earlier if successor counsel appears on defendant’s behalf
before then. If Okaya remains unrepresented after June 30, 2021, the Court will entertain a
motion by plaintiffs for entry of a default judgment as to Okaya, on account of its failure to
defend this lawsuit.

Chugh is directed to serve a copy of this order on Okaya forthwith. Upon the

completion of service, Chugh shall file a sworn declaration or affidavit on the docket of this case

 
Case 1:20-cv-00078-PAE Document 73 Filed 06/09/21 Page 2 of 2

attesting that service was made and specifying the dates and means of service.

SO ORDERED.

Pomk A Copley

Paul A. Engelmayer
United States District jade

Dated: June 8, 2021
New York, New York
